 

Exhibit 10.1

 

FORM OF LETTER AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is entered into this _____ day of May, 2020 by
and between Brownie’s Marine Group, Inc., a Florida corporation (the “Company”)
and ___________________, an individual (the “Recipient”).

 

WHEREAS, the Recipient is an employee or independent contractor of the Company,
as applicable.

 

WHEREAS, in such role the Recipient has been working on the development of the
Company’s BLU3-VENT mechanical ventilator project (the “BLU3-VENT Project”), the
core technology of which is the Company’s proprietary breathing air pump and
respiration detection sensor originally invented for the Company’s NEMO tankless
diving system.

 

WHEREAS, the Company has agreed to pay the Recipient additional compensation
over and above his agreed upon compensation for his work on the BLU3-VENT
Project (the “Additional Compensation”) in the amount set forth on Schedule A
hereto, all or a portion of which shall be paid in shares of the Company’s
restricted common stock (the “Compensation Shares”).

 

NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:

 

1. Additional Compensation.

 

(a) Upon the terms and conditions set forth in this Agreement, the Company shall
pay the Recipient the Additional Compensation set forth on Schedule A hereto,
including the portion of which is represented by the Compensation Shares set
forth therein.

 

(b) The Additional Compensation is paid as additional consideration for the
services rendered by the Recipient to the Company in the ordinary course of his
employment with or services to the Company, as a bonus, and without the payment
of any consideration other than the Recipient’s services to the Company. The
issuance of the Compensation Shares is made and granted as a stand-alone award,
separate and apart from, and outside of, any stock option or equity compensation
plan of the Company. The payment of the Additional Compensation, including the
issuance of the Compensation Shares, shall not confer upon the Recipient any
right to be retained by or in the employ or service of the Company and shall not
interfere in any way with the right of the Company to terminate the Recipient.

 

(c) The Compensation Shares shall be fully paid and nonassessable. The Company
may issue a stock certificate or evidence the Recipient’s interest by using a
restricted book entry account with the Company’s transfer agent. The certificate
representing the Compensation Shares shall bear the following or substantially
similar restrictive legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED OR DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO BROWNIE’S MARINE
GROUP, INC. THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS IS AVAILABLE.”

 

 1 

 

 

2. Representations and Warranties of the Recipient. The Recipient hereby
represents and warrants to the Company as follows:

 

(a) The Recipient is acquiring the Compensation Shares for his own account with
the present intention of holding such securities for purposes of investment, and
that he has no intention of distributing such Compensation Shares or selling,
transferring or otherwise disposing of such Compensation Shares in a public
distribution, in any of such instances, in violation of the federal securities
laws of the United States of America. The Recipient understands that (i) the
Compensation Shares are “restricted securities,” as defined in Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”);
(ii) such Compensation Shares have not been registered under the Securities Act;
(iii) the Compensation Shares may not be distributed, re-offered or resold
except through a valid and effective registration statement or pursuant to a
valid exemption from the registration requirements under the Securities Act; and
(iv) the Company is under no obligation to register the sale, transfer or other
disposition of the Compensation Shares under the Securities Act or to take any
other action necessary in order to make compliance with an exemption from such
registration available.

 

(b) The Recipient is not relying on the Company or any of its employees or
agents with respect to the legal, tax, economic and related considerations of
this Agreement or the payment of the Additional Consideration, including the
Compensation Shares, and the Recipient has relied on the advice of, or has
consulted with, his own accountants, attorneys, and advisors.

 

(c) The Company has advised the Recipient to seek the Recipient’s own tax and
financial advice with regard to the federal and state tax considerations
resulting from the Recipient’s receipt of the Additional Compensation, including
the Compensation Shares. The Recipient understands that the Company will report
to appropriate taxing authorities the payment to the Recipient of compensation
income resulting from the Additional Compensation. The Recipient understands
that he is solely responsible for the payment of all federal and state taxes
resulting from the receipt of the Additional Compensation. The Company does not
make any representation or undertaking regarding the treatment of any tax
withholding in connection with the Additional Compensation.

 

(d) Recipient has been provided access via the Securities and Exchange
Commission (the “Commission”) public website at www.sec.gov with access to
copies of the Company’s Annual Report on Form 10-K for the period ended December
31, 2018, the Company’s Quarterly Report for the period ended September 30, 2019
and the Company’s other filings with the Commission (collectively, the “SEC
Reports”), and represents and warrants that it has read and reviewed these
reports (including the “Risk Factors” contained therein), together with the
Company’s other filings with the Commission. No representations or warranties
have been made to the Recipient by the Company or any of its officers,
employees, agents, affiliates or subsidiaries, other than any representations
contained herein and in the SEC Reports, and Recipient is not relying upon any
representations other than any contained in the SEC Reports.

 



3. Miscellaneous.

 

(a) Amendment. The Company may amend this Agreement at any time and from time to
time; provided, however, that no amendment of this Agreement that would
materially and adversely impair the Recipient’s rights or entitlements with
respect to the Additional Compensation shall be effective without the prior
written consent of the Recipient.

 

(b) Severability. In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.

 

(c) Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Broward County, Florida (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect. The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

 

(d) Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.

 

 2 

 

 

(e) Notices and Addresses. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if
provided), during normal business hours of the recipient, and if not sent during
normal business hours, then on the recipient’s next business day, (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) business day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: 300 NW 25 Avenue, Suite 1, Pompano Beach,
Florida 33069 to the attention of the Chief Executive Officer, with a copy to
the Company’s counsel at Pearlman Law Group LLP, 200 South Andrews Avenue, Suite
901, Fort Lauderdale, Florida 33301, to the attention of Brian A. Pearlman,
Esq., email: brian@pslawgroup.net. All communications to the Recipient shall be
sent to the Recipient’s address as set forth in the books and records of the
Company, or to such e-mail address, facsimile number (if any) or address as
subsequently modified by written notice given in accordance with this section.

 

(f) Attorneys’ Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses.

 

(g) Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the laws of the State of Florida without
regard to choice of law considerations.

 

(h) Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

(j) Section or Paragraph Headings. Section headings herein have been inserted
for reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

 

(k) Stop-Transfer Orders. The Recipient agrees that, in order to ensure
compliance with the restrictions set forth in this Agreement, the Company may
issue appropriate “stop transfer” instructions against the Compensation Shares
to its duly authorized transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records. The Company shall not be required (i) to transfer on
its books any Compensation Shares that have been sold or otherwise transferred
in violation of this Agreement or (ii) to treat the owner of such Compensation
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Compensation Shares shall have been so transferred.

 

(l) Conformity to Securities Laws. The Recipient acknowledges that this
Agreement is intended to conform to the extent necessary with all provisions of
the Securities Act and the Securities Exchange Act of 1934, as amended, and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Agreement shall be
administered, and the Additional Compensation is paid, only in such a manner as
to conform to such laws, rules and regulations. To the extent permitted by
applicable law, this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

 

(m) Role of Counsel. The Recipient acknowledges his understanding that this
Agreement was prepared at the request of the Company by Pearlman Law Group LLP,
its counsel, and that such firm did not represent the Recipient in conjunction
with this Agreement or any of the related transactions. The Recipient, as
further evidenced by his signature below, acknowledges that he has had the
opportunity to obtain the advice of independent counsel of his choosing prior to
his execution of this Agreement and that he has availed himself of this
opportunity to the extent he deemed necessary and advisable.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
date first above written.

 

Recipient:

 

Brownie’s Marine Group, Inc.

          By:                            

 

 3 

 

 

Schedule A

 

Total Additional Compensation $_____________________ Cash portion
$_____________________ Total Compensation Shares ______________________ Value of
Compensation Shares $_____________________

 

 4 

